- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2011 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X IR COPEL 01/11 - 01/03/2011 COPEL S NEW EXECUTIVE BOARD The Chief Financial and Investor Relations Officer of Companhia Paranaense de Energia COPEL hereby informs the market that the 96 th Extraordinary Meeting of the Board of Directors, held on December 27, 2010, elected the Company s new Executive Board to complete the three-year (2009-2011) term of office, the investiture of said executive officers having occurred on January 1, 2011. Copel s new Executive Board is composed as follows: Chief Executive Officer Lindolfo Zimmer Chief Financial and Investor Relations Officer Ricardo Portugal Alves Chief Engineering Officer Jorge Andriguetto Júnior Chief Generation and Transmission and Telecommunications Officer Jaime de Oliveira Kuhn Chief Distribution Officer Pedro Augusto do Nascimento Neto Chief Business Management Officer Yára Christina Eisenbach Chief Legal Officer Julio Jacob Júnior Chief Environment and Corporate Citizenship Officer Gilberto Mendes Fernandes About the new CEO: Lindolfo Zimmer is a mechanical engineer and economist, having held key positions during his professional career at Copel, includingChief Marketing Officer (2000-2003), Chief Operating Officer (1995-1999), Chief Engineering and Construction Officer (1979-1982) and Chairman of Management Committee of Copel Telecomunicações and Copel Transmissão. Most recently, he was CEO of Dobreve Energia S.A. Desa. About the new Chief Financial and Investor Relations Officer: Ricardo Portugal Alves, business administrator, is a career employee of Copel and has extensive experience of the financial area.He has headed Copel's Capital Market Office since 2003, having also held this position between 1997 and 2001. He was also Chief Financial and Investor Relations Officer (2001-2003) and Chief Financial Planning Official (1995-1996), among other positions in the financial area. About the new Chief Engineering Officer: Jorge Andriguetto Júnior, civil engineer, is a career employee of Copel and was Chief Official for Expasion Planning, Engineering and Construction in Power Generation. He also coordinated Copel's participation in many energy auctions and other undertakings in the Company s interest. Mr.Andriguetto has held many management positions in Copel's hydraulic and construction works areas, among other posts. About the new Chief Generation and Transmission and Telecommunications Officer: Jaime de Oliveira Kuhn, electrical engineer, headed Copel's Transmissions Works Department, having previously occupied the post of Chief Official for the Operation of Power Transmission System, Planning and Engineering. He was also assistant engineer in the Technical area of Centrais Elétricas do Rio Jordão Elejor (2005-2006) and assistant manager of Copel's Generation, Operation and Maintenance Department (2003-2005), among other positions. About the new Chief Distribution Officer: Pedro Augusto do Nascimento Neto, electrical engineer, was Chief Distribution Officer (1999-2002), assistant manager of the Distribution Office (1998-1999), Regional Chief Distribution Official (1995-1998) and manager of many other areas of Copel's distribution operations. About the new Business Management Office: Yára Christina Eisenbach, lawyer, was a consulting analyst in Copel's Ombudsman Office (2006-2010). She was also Regional Chairwoman of the National Association of Public Transportation and Traffic (2003-2006), CEO of Companhia de Urbanização de Curitiba S.A. URBS (2003-2004), Paraná State Planning and General Coordination Secretary (2002-2003), head of the Paraná State Government Program Coordination Center (1995-2002) and an advisor to several UN international agencies (Unesco, UNDP and IICA), among other positions. About the new Chief Legal Officer: Julio Jacob Júnior, lawyer, was Chief Legal Officer of the Curitiba Institute of Health and manager of the Legal Department at Companhia de Urbanização de Curitiba S.A. URBS. A specialist in commercial, administrative, corporate and electoral law, he was also an advisor to the Brazilian Bar Association. About the new Chief Environment and Corporate Citizenship Officer: Gilberto Fernandes, electronic and strategic planning specialist, was a consultant for SBT TV in the State of Rio de Janeiro.He was also Technical Officer of Grupo Paulo Pimentel (1989-2002), managing partner of Imagem Arte em Vídeo (1986-2002) and technical head of the Paraná Museum of Image and Sound, among other positions in the communication area. Curitiba, January 3, 2011. Sincerely, Ricardo Portugal Alves CFO and Investor Relations Officer For additional information, please contact Copel's Investor Relations team: ri@copel.com or (55-41) 3222-2027 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 3, 20 11 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
